Exhibit 10.1

Execution Version

FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT

This FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment”),
dated as of July 14, 2017 and effective as of June 30, 2017, amends that certain
Securities Purchase Agreement, dated as of October 31, 2016 (the “Agreement”),
by and between American Midstream Partners, LP, a Delaware limited partnership
(“AMID”), and Magnolia Infrastructure Holdings, LLC, a Delaware limited
liability company (the “Purchaser”). Capitalized terms used and not defined
herein shall have the respective meanings ascribed thereto in the Agreement.

WHEREAS, the parties hereto have previously executed and delivered the
Agreement;

WHEREAS, Section 7.3(b) of the Agreement provides that the Agreement may be
amended, modified or supplemented in writing signed by AMID and the Purchaser;
and

WHEREAS, AMID and the Purchaser wish to amend the Agreement in the manner set
forth herein.

NOW, THEREFORE, in accordance with Section 7.3(b) of the Agreement, the parties
hereto agree as follows:

1. Amendment to Section 5.6. Section 5.6 of the Agreement is hereby amended and
restated in its entirety as follows:

“If the Series D Units remain outstanding at 5:00 p.m., New York City time, on
August 31, 2017, AMID shall promptly, but in no event later than September 5,
2017, issue to the Purchaser the Warrant in the form attached hereto as Exhibit
B.”

2. Amendment to the Partnership Agreement. The Purchaser, as the sole record
holder of the Series D Units, hereby consents to and approves the adoption of
Amendment No. 5 to the Fifth Amended and Restated Agreement of Limited
Partnership of American Midstream Partners, LP (the “Partnership Agreement”),
substantially in the form attached hereto as Exhibit A-1, to be entered into and
effectuated by the General Partner on the date hereof. Such consent and approval
shall be deemed to satisfy any requirements for approval of a majority of the
Outstanding Series D Preferred Units under Section 13.3(c) of the Partnership
Agreement.

3. Waiver. The Purchaser hereby waives any prior breach or default under the
Agreement in connection with AMID’s obligations under Section 5.6 of the
Agreement.

4. Effect of the Amendment. Each Party acknowledges that this Amendment
constitutes an amendment to the Agreement as contemplated by Section 7.3(b) of
the Agreement. On or after the date hereof, any reference to the Agreement shall
constitute a reference to the Agreement as amended hereby. Except as expressly
modified or amended hereby, all terms and provisions of the Agreement shall
continue in full force and effect, and any conflict between the terms set forth
herein and in the Agreement shall be governed by the terms of this Amendment.

5. Governing Law. This Amendment will be construed in accordance with and
governed by the laws of the State of New York.

 

1



--------------------------------------------------------------------------------

6. Execution of Amendment; Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amendment.

[The remainder of this page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the date
first written above, effective as of June 30, 2017.

 

American Midstream Partners, L.P. By: American Midstream GP, LLC Its: General
Partner By   /s/ Eric Kalamaras Name:   Eric Kalamaras Title:  

Senior Vice President and Chief

Financial Officer

[Signatures continued on next page.]

 

 

[Signature page to First Amendment to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Magnolia Infrastructure Holdings, LLC By   /s/ Daniel R. Revers Name:   Daniel
R. Revers Title:   President



--------------------------------------------------------------------------------

Exhibit A-1

Amendment No. 5 to Fifth Amended and Restated Agreement of Limited Partnership
of

American Midstream Partners, LP

[See attached.]



--------------------------------------------------------------------------------

Execution Version

AMENDMENT NO. 5 TO

FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP OF

AMERICAN MIDSTREAM PARTNERS, LP

This Amendment No. 5 (this “Amendment”) to the Fifth Amended and Restated
Agreement of Limited Partnership of American Midstream Partners, LP (the
“Partnership”), dated as of July 14, 2017, as amended by Amendment No. 1 to the
Fifth Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of May 1, 2016, as amended by Amendment No. 2 to the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of
October 31, 2016, as amended by Amendment No. 3 to the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of
March 8, 2017, and as amended by Amendment No. 4 to the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of
May 25, 2017 (as so amended, the “Partnership Agreement”), is hereby adopted
effective as of June 30, 2017 by American Midstream GP, LLC, a Delaware limited
liability company (the “General Partner”), as general partner of the
Partnership, pursuant to the authority granted to it in Section 13.1 of the
Partnership Agreement. Capitalized terms used but not defined herein have the
meaning given such terms in the Partnership Agreement.

WHEREAS, Section 13.1(g) of the Partnership Agreement provides, in part, that
the General Partner, without the approval of any Partner, may amend any
provision of the Partnership Agreement in connection with the creation,
authorization or issuance of any class or series of Partnership Interests and
options, rights, warrants, appreciation rights, tracking and phantom interests
or other economic interests in the Partnership relating to Partnership
Interests;

WHEREAS, Section 13.3(c) of the Partnership Agreement provides that, if the
General Partner determines an amendment adversely affects one or more classes of
Partnership Interest, as compared to other classes of Partnership Interests, in
any material respect, such amendment shall only be required to be approved by
the adversely affected class or classes;

WHEREAS, the Board of Directors of the General Partner has determined that the
standards specified in Section 13.1(g) and Section 13.3(c) are satisfied with
respect to the amendments to the Partnership Agreement to be made by this
Amendment upon approval of Record Holders of a majority of Outstanding Series D
Units;

WHEREAS, the Partnership and Magnolia Infrastructure Holdings, LLC (“MIH”) have
entered into that certain First Amendment to the Securities Purchase Agreement
dated the date hereof and effective as of June 30, 2017 (the “SPA Amendment”);

WHEREAS, MIH is the sole record holder of the Outstanding Series D Units and,
pursuant to the SPA Amendment, has approved this Amendment; and

WHEREAS, the General Partner deems it in the best interests of the Partnership
to effect this Amendment in order to effect amendments to the Partnership
Agreement necessary to reflect the terms of the SPA Amendment.

NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:

 

A. Amendment. The Partnership Agreement is hereby amended as follows:

 

  a. Section 1.1 is hereby amended to amend and restate the following
definitions in their entirety:

 

1



--------------------------------------------------------------------------------

“Series D Unit Purchase Agreement” means the Securities Purchase Agreement dated
as of October 31, 2016, by and between the Partnership and MIH, as amended by
the First Amendment to the Securities Purchase Agreement dated as of July 14,
2017.

“Series D Warrant Start Date” means August 31, 2017.

 

B. Agreement in Effect. Except as hereby amended, the Partnership Agreement
shall remain unchanged and unmodified and in full force and effect.

 

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws that would apply the laws of any other state.

 

D. Severability. Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

 

E. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be any original, but such counterparts shall together
constitute but one and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above and effective as of June 30, 2017.

 

American Midstream Partners, LP

By: American Midstream GP, LLC,

       its General Partner

By:   /s/ Eric T. Kalamaras Name:   Eric T. Kalamaras Title:  

Senior Vice President and Chief

Financial Officer

 

 

[Signature Page to Amendment No. 5 to Limited Partnership Agreement.]